SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . Commission file number: 000-28015 TREATY ENERGY CORPORATION (Exact name of registrant as specified in its charter) Nevada 86-0884116 (State or other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 201 St. Charles Ave., Suite 2558 New Orleans, LA 70170 (Address of principal executive offices) (504) 599-5684 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes o No þ The number of shares of the registrant’s common stock outstanding as of November 9, 2011, was744,099,069. TREATY ENERGY CORPORATION FORM 10-Q INDEX PART I – FINANCIAL INFORMATION Item 1 – Financial Statements 3 Item 2 - Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 27 Item 3 - Quantitive And Qualitative Disclosures About Market Risk 29 Item 4 – Controls and Procedures 29 PART II – OTHER INFORMATION Item 1 – Legal Proceedings 30 Item 1A – Risk Factors 30 Item 2 - Unregistered Sales of Equity Securities 30 Item 3 – Defaults Upon Senior Securities 31 Item 4 - Submission of Matters to a Vote of Security Holders 31 Item 5 – Other Information 31 Item 6 – Exhibits 31 SIGNATURES 32 2 PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS TREATY ENERGY CORPORATION BALANCE SHEETS September30, 2011 (Unaudited) December31, 2010 ASSETS Cash and equivalents $ $ Accounts receivable - Total current assets Oil and gas properties (successful efforts) Proved producing, net - Unproved Property, plant and equipment, net Prepaid expenses and other assets - TOTAL ASSETS $ $ LIABILITIES Accounts payable and accrued liabilities $ $ Accrued salaries - Asset retirement obligation - Notes and accrued interest to related parties - Notes and accrued interest payable Total current liabilities TOTAL LIABILITIES $ $ Convertible Redeemable Class A Preferred Stock (12,000 and 0 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively, $5 redemption value ) - The accompanying notes are an integral part of these financial statements. 3 TREATY ENERGY CORPORATION BALANCE SHEETS (Continued) September 30, 2011 (Unaudited) December 31, 2010 (Audited) STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock - par value $0.001, 50 million shares authorized, none issued or outstanding at September 30, 2011 and December 31, 2010 - - Common stock – par value $0.001, 750 million shares authorized,744,099,069 and 496,605,424 shares issuedat September 30, 2011 and December 31, 2010, and 735,099,069 and 496,605,424 shares outstanding at September 30, 2011 and December 31, 2010, respectively 744,098 Treasury Stock ) - Additional paid in capital Common stock payable Accumulated loss - pre exploration stage ) ) Accumulated loss - exploration stage ) ) Total stockholders' equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. 4 TREATY ENERGY CORPORATION STATEMENTS OF OPERATIONS Nine Months Ended September 30, Three Months Ended September 30, 2011 (Unaudited) 2010 (Unaudited) 2011 (Unaudited) 2010 (Unaudited) REVENUES Oil and gas revenues $ Drilling revenues - - Total revenues EXPENSES Royalties - Lease operating expenses Direct drilling costs - - Transportation costs - - Production taxes - - General and administrative Depreciation, depletion and amortization Accretion of asset retirement obligation - - Interest expense Total expenses Operating Loss ) 5 TREATY ENERGY CORPORATION STATEMENTS OF OPERATIONS Nine Months Ended September30, Three Months Ended September30, 2011 (Unaudited) 2010 (Unaudited) 2011 (Unaudited) 2010 (Unaudited) OTHER INCOME AND EXPENSE ITEMS Gains/(losses) on disposition of royalty interests - Gains / (losses) on retirement of debt ) - ) - NET LOSS $ ) $ ) $ ) $ ) Net loss per common shares - basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these financial statements. 6 TREATY ENERGY CORPORATION STATEMENTS OF CASH FLOWS Nine Months Ended September 30, Unaudited Unaudited CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by / (used in) operating activities: Depreciation, depletion and amortization Gain on sales of oil and gas interests - ) Loss on conversion of debt for equity - ORRI issued with note as inducement, expensed dueto short term note - Gain on sale of ORRI ) - Amortization of discount on notes payable - Accretion of asset retirement obligation - Stock based compensation (shares issued and owed) Interest imputed on related-party notes Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses & other assets ) ) Accounts payable & accrued expenses ) Net cash provided Used in operating activities ) ) 7 TREATY ENERGY CORPORATION STATEMENTS OF CASH FLOWS Nine Months Ended September30, Unaudited Unaudited CASH FLOWS FROM INVESTING ACTIVITIES Acquisitions of oil and gas properties & fixed assets ) ) Development of oil and gas properties - ) Proceeds from sale of ORRI - Proceeds from sales of oil and gas interests - Net cash provided by / (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Expenses paid by related parties-cash - Advances from related parties, net ) Proceeds from notes payable ) Principal payments on notes payable ) - Common stock issued for cash - Proceeds from Sale of Treasury Stock - Bank overdraft - Net cash provided by / (used in) financing activities 8 TREATY ENERGY CORPORATION STATEMENTS OF CASH FLOWS Nine Months Ended September 30, Unaudited Unaudited Net increase / (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION Purchase of treasury stock for increase in related party advance $ $ - Cost of treasury shares in excess of cash received for resale - Shares issued for retirement of debt ORRI issuedto relievedebt - Acquisition of oil and gas properties with debt - Shares issued to acquire fixed assets - Preferred shares converted to common shares - Note relieved in exchange for transfer of assets - Assumption of asset retirement obligation with acquisition of oil and gas properties - Shares issued to relieve stock payable - Shares issued to shareholder to reimburse issuances on behalf of the company - Related party notes payable forgiven - 9 TREATY ENERGY CORPORATION NOTES TO UNAUDITED FINANCIAL STATEMENTS NOTE 1 – ORGANIZATION AND NATURE OF BUSINESS Information Regarding Forward-Looking Statements This report contains forward-looking statements that involve risks and uncertainties. We generally use words such as "believe," "may," "could," "will," "intend," "expect," "anticipate," "plan," and similar expressions to identify forward-looking statements. You should not place undue reliance on these forward-looking statements. Our actual results could differ materially from those anticipated in the forward-looking statements for many reasons, including the risks described below and elsewhere in this report. Although we believe the expectations reflected in the forward-looking statements are reasonable, they relate only to events as of the date on which the statements are made, and our future results, levels of activity, performance or achievements may not meet these expectations. We do not intend to update any of the forward-looking statements after the date of this document to conform these statements to actual results or to changes in our expectations, except as required by law. History Treaty Energy Corporation, formerly known as Alternate Energy Corp., (“Treaty”, “the Company”, “we”, or “us”) was incorporated as COI Solutions, Inc. in the State of Nevada in August, 1997. We incorporated as COI Solutions, Inc. on August 1, 1997 as a Nevada corporation. On May 22, 2003, we acquired all the assets of AEC I Inc., formerly known as Alternate Energy Corporation, and changed our name to Alternate Energy Corp. We commenced active business operations on June 1, 2003 and were a development stage company under Codification Topic No. 915 developing alternate renewable energy sources. The Company merged with Treaty Petroleum, Inc., a Texas Corporation under a transaction commonly referred to as a reverse merger.With the change in ownership in December 2008, we embarked on a new business plan, focusing on oil and gas production. NOTE 2 - BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The financial statements of the Company have been prepared in accordance with Generally Accepted Accounting Principals in the United States. In June 2009, the Financial Accounting Standards Board (“FASB”) issued the FASB Accounting Standards Codification (the “ASC”). The ASC has become the single source of non-governmental accounting principles generally accepted in the United States (“GAAP”) recognized by the FASB in the preparation of financial statements. The ASC does not supersede the rules or regulations of the Securities and Exchange Commission (“SEC”), therefore, the rules and interpretive releases of the SEC continue to be additional sources of GAAP for the Company. The Company adopted the ASC as of September 30, 2009. The ASC does not change GAAP and did not have an effect on the Company’s financial position, results of operations or cash flows. 10 Use of Estimates The preparation of consolidated financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Significant estimates underlying these consolidated financial statements include the estimated quantities of proved oil reserves used to compute depletion of oil and natural gas properties and the estimated fair value of asset retirement obligations. All of the Company’s accounting policies are not included in this Form 10-Q.A more comprehensive set of accounting policies adopted by the Company are included on our Form 10-K as of December 31, 2010 and are herein incorporated by reference. Fair Value Measurement The Company has adopted guidance contained in Codification Topic No. 820 which defines fair value, establishes a framework for measuring fair value and expands disclosure of fair value measurements. Topic 820 applies under other accounting pronouncements that require or permit fair value measurements and accordingly, does not require any new fair value measurements. Topic 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007. The Company believes that the adoption of Topic 820 will not have a material effect on its statements of operations and financial condition.Topic 820 requires disclosure of assets and liabilities measured at fair value within a three-tiered hierarchy. The Company does not have any financial instruments which are revalued on a recurring basis. Revenue Recognition The Company recognizes oil, gas and natural gas condensate revenue in the period of delivery. Settlement on sales occurs anywhere from two weeks to two months after the delivery date. The Company recognizes revenue when an arrangement exists, the product has been delivered, the sales price is fixed or determinable, and collectability is reasonably assured. The Company recognizes drilling revenue in the period services are rendered.The Company recognizes revenue when an drilling engagement exists, the service has been rendered, the contract fee is fixed or determinable, and collectability is reasonably assured. Stock-Based Compensation In December of 2004, the Financial Accounting Standards Board issued guidance now codified as Topic 718 (“Topic 18”) which applies to transactions in which an entity exchanges its equity instruments for goods or services and also applies to liabilities an entity may incur for goods or services that are based on the fair value of those equity instruments. For any unvested portion of previously issued and outstanding awards, compensation expense is required to be recorded based on the previously disclosed Topic 18 methodology and amounts.Prior periods presented are not required to be restated. The Company adopted Topic 18 at its inception and applied the standard using the modified prospective method. 11 Class A Convertible Preferred shares During the quarter ended June 30, 2011 the Company issued 36,000 shares of Class A Convertible Preferred shares. These shares have a stated value of $5 per share. The preferred shares are convertible into common stock at varying rates for each third (12,000 shares) of the preferred stock issued. The first tranche is convertible according to the stated value of the preferred shares divided by $0.03, the second tranche at $0.05, and the final tranche at $0.10. These preferred shares are also to be repaid to the holder in the event that the Company’s share price does not exceed the conversion value during the 24 months from the issuance date. The preferred shares are redeemable at their stated value of $5 per share on April 8, 2013 if this event occurs. Based on these shares being conditionally redeemable under circumstances that are not within the control of the Company, these shares were accounted for outside of permanent equity and liabilities consistent with the applicable literature on conditionally redeemable preferred stock. The shares will be re-classed to permanent equity upon conversion to commons stock or to liabilities if redemption becomes certain to occur. As of September 30, 2011, 12,000 shares valued at $60,000 were outstanding. Accounting for Asset Retirement Obligations In June, 2006, the Company adopted the accounting guidance with respect to accounting for conditional asset retirement obligations.Accordingly, an entity is required to recognize a liability for the fair value of a conditional asset retirement obligation if the fair value can be reasonably estimated. The Company estimates a fair value of the obligation on each well in which it owns an interest by identifying costs associated with the future dismantlement and removal of production equipment and facilities and the restoration and reclamation of a production operation’s surface to a condition similar to that existing before oil and natural gas extraction began. In general, the amount of an Asset Retirement Obligation (“ARO”) and the costs capitalized will be equal to the estimated future cost to satisfy the abandonment obligation using current prices that are escalated by an assumed inflation factor up to the estimated settlement date which is then discounted back to the date that the abandonment obligation was incurred using an assumed cost of funds for the Company. After recording these amounts, the ARO is accreted to its future estimated value using the same assumed cost of funds and the liability is increased each period as the retirement obligation approaches.See Note 11 for a discussion of our estimated Asset Retirement Obligation. NOTE 3 – RECENT ACCOUNTING PRONOUNCEMENTS In June 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income”, which is effective for annual reporting periods beginning after December 15, 2011. ASU 2011-05 will become effective for the Company on January 1, 2012. This guidance eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity. In addition, items of other comprehensive income that are reclassified to profit or loss are required to be presented separately on the face of the financial statements. This guidance is intended to increase the prominence of other comprehensive income in financial statements by requiring that such amounts be presented either in a single continuous statement of income and comprehensive income or separately in consecutive statements of income and comprehensive income. The adoption of ASU 2011-05 is not expected to have a material impact on our financial position or results of operations. In May 2011, the FASB issued ASU 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs”, which is effective for annual reporting periods beginning after December 15, 2011. This guidance amends certain accounting and disclosure requirements related to fair value measurements. Additional disclosure requirements in the update include: (1) for Level 3 fair value measurements, quantitative information about unobservable inputs used, a description of the valuation processes used by the entity, and a qualitative discussion about the sensitivity of the measurements to changes in the unobservable inputs; (2) for an entity’s use of a nonfinancial asset that is different from the asset’s highest and best use, the reason for the difference; (3) for financial instruments not measured at fair value but for which disclosure of fair value is required, the fair value hierarchy level in which the fair value measurements were determined; and (4) the disclosure of all transfers between Level 1 and Level 2 of the fair value hierarchy. ASU 2011-04 will become effective for the Company on January 1, 2012. We are currently evaluating ASU 2011-04 and have not yet determined the impact that adoption will have on our financial statements. 12 In April 2011, the FASB issued ASU 2011-02, “Receivables (Topic 310): A Creditor’s Determination of Whether a Restructuring is a Troubled Debt Restructuring”. This amendment explains which modifications constitute troubled debt restructurings (“TDR”). Under the new guidance, the definition of a troubled debt restructuring remains essentially unchanged, and for a loan modification to be considered a TDR, certain basic criteria must still be met. For public companies, the new guidance is effective for interim and annual periods beginning on or after June 15, 2011, and applies retrospectively to restructuring occurring on or after the beginning of the fiscal year of adoption. The Company does not expect that the guidance effective in future periods will have a material impact on its financial statements. In December 2010, the FASB issued ASU 2010-29, “Business Combinations (Topic 805): Disclosure of supplementary pro forma information for business combinations.” This update changes the disclosure of pro forma information for business combinations. These changes clarify that if a public entity presents comparative financial statements, the entity should disclose revenue and earnings of the combined entity as though the business combination that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only. Also, the existing supplemental pro forma disclosures were expanded to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings. These changes become effective for the Company beginning January 1, 2011. The Company’s adoption of this update did not have an impact on the Company’s financial condition or results of operations. In December 2010, the FASB issued ASU 2010-28, “Intangible –Goodwill and Other (Topic 350): When to perform Step 2 of the goodwill impairment test for reporting units with zero or negative carrying amounts.” This update requires an entity to perform all steps in the test for a reporting unit whose carrying value is zero or negative if it is more likely than not (more than 50%) that a goodwill impairment exists based on qualitative factors, resulting in the elimination of an entity’s ability to assert that such a reporting unit’s goodwill is not impaired and additional testing is not necessary despite the existence of qualitative factors that indicate otherwise. These changes became effective for the Company beginning January 1, 2011. The adoption of this ASU did not have a material impact on our financial statements. 13 NOTE 4 – GOING CONCERN The accompanying financial statements have been prepared assuming that Treaty will continue as a going concern. As shown in these financial statements, we have had continuing negative cash flows from operations and a working capital deficit as of September 30, 2011.These conditions raise substantial doubt as to our ability to continue as a going concern. The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern.Management intends to finance these deficits by making additional shareholder notes and seeking additional outside financing through either debt or sales of its common stock. NOTE 5 – OIL AND GAS PROPERTIES Recent acquisitions Acquisition of three leases in Texas from C&C Petroleum Management, LLC On April 8, 2011, we closed our acquisition of three leases in in Texas from C&C Petroleum Management, LLC.We initially paid $50,000 in cash, gave a note payable in the amount of $300,000 payable in 12 monthly installments. We also paid 6 million shares of common stock which we valued at the closing price on March 30, 2011 (the date of the original agreement) and valued the shares at $83,400.In addition, we issued 36,000 shares of Class A Convertible Preferred Stock whose terms and accounting treatment are enumerated below. The 36,000 shares of Class A Convertible Redeemable Preferred Stock (the “Preferred Stock”), stated value $5 per share, are convertible in three separate tranches: 12,000 shares are convertible at $0.03 per share, 12,000 at $0.05 per share and 12,000 at $0.10 per share.Therefore, tranche 1 would convert into 2 million shares (12,000 times $5 divided by $0.03), tranche 2 into 1.2 million shares and tranche 3 into 600,000 shares.The conversion price of all tranches was greater than market price of our common stock on the date of grant, therefore no beneficial conversion feature was recorded for the redeemable preferred shares.In the event that the Company’s stock price does not reach the level that would trigger conversion by April 8, 2013, then the Company would be liable for payment of $60,000 per tranche, or $180,000 in total. These shares were recorded upon issuance at the face value of the shares equal to the $180,000 total. The unconverted portion remaining as of September 30, 2011 equal to 12,000 shares with a value of $60,000, has been classified outside of permanent equity and liabilities based on the conditional redemption features of the shares We valued the preferred stock at its stated value of $5 per share.If the preferred share tranche does not convert, then the Company has an obligation to repay the stated value ofthe preferred shares to the shareholder. Based on the above consideration paid, we valued the properties acquired at: Initial cash paid Note payable in 12 installments 6 million shares of common stock 36,000 shares of Class A Convertible Preferred shares Total value of consideration paid $ 14 We allocated the purchase price to well equipment and intangible lease cost as follows: Purchase price allocated to: Tangible well equipment Intangible lease costs Total purchase price allocated $ As of September 30, 2011, two of the three tranches have been converted to equity by issuing 3.2 million shares.The third tranche of 12,000 shares remains unconverted and is accounted for in the balance sheet under Commitments and Contingencies.See Accounting Policies for a rationale of the classification. Purchase of the Great Eight Leases in Texas On May 31, 2011, we acquired eight leases in Texas for $700,000, with $50,000 paid at closing and issuing a promissory note for the difference.Subsequent to closing, the seller incurred an additional expenses totaling $42,538.The promissory note was changed to $692,538 to reflect the additional expenses.As of September 30, 2011, the Company is still evaluating the intangible vs. tangible asset allocation, however this has no impact on the aggregated assets or depletion expense as all costs will be allocated within one field and depletion is calculated on a field by field basis. As of September 30, 2011, all eight of the wells are classified as proved properties and are currently producing. Purchase of the Shotwell Leases in Texas On May 25, 2011, we acquired two leases in Texas for $170,000 paying $50,000 at closing and $90,000 subsequent to closing.In July, 2011, we paid the remaining $30,000. We allocated the purchase price to tangible and intangible costs as follows: Purchase price allocated to: Tangible well equipment Intangible lease costs Total purchase price allocated $ 15 Our geographical proved and unproved properties are as follows: 09/30/11 12/31/10 Proved developed producing: Texas $ $ - Less: accumulated depletion ) - Total - Unproved: Belize Texas - Tennessee Total $ $ Production of Oil from all fields We recorded depletion expense of $914 and $2,560 for the three and nine months ended September 30, 2011 based on total production of approximately 755.4 and 1,445.8 barrels, respectively. For the three andnine months ended September 30, 2011, we shipped 458.4 and 948.6 barrels, and reflect a $114,171 netreceivable (afterroyalty and production tax reductions) for shipments made prior to September 30, 2011.The receivable also includes 931 barrels that were awaiting shipment to a committed buyer. During the nine months ended September 30, 2011, we sold a total of 17 % of the ORRI (Overriding Royalty Interests) from our Texas property.This generated proceeds of $515,000 and relieved debt by $452,127.The basis related to this disposal removed from oil and gas assets was $176,351, resulting in a gain on these transactions of $790,776. NOTE 6 – PROPERTY, PLANT AND EQUIPMENT Other property, plant and equipment consist principally of drilling rigs, and office furniture and equipment.Historical cost and accumulated depreciation are as follows: 09/30/11 12/31/10 Drilling rigs and related equipment $ $ Office equipment - Furniture and fixtures Vehicles - Equipment - Total property, plant and equipment - at cost Less: accumulated depreciation ) - Net property, plant and equipment - other $ $ Assets other than drilling equipment and vehicles generally have estimated useful lives of three years.Estimated useful lives of drilling equipment and vehicles is five years . 16 NOTE 7 – NOTES PAYABLE As of September 30, 2011 and December 31, 2010, we had notes and accrued interest payable of $981,924 and $534,278, respectively. Notes payable to related parties as of September 30, 2011 and December 31, 2010 were equal to $0 and $481,646, respectively. This consisted of the following: Liability relating to the Crockett County Leases ( net balance of $150,000 and $106,303 as of September 30, 2011 and December 31, 2010, respectively) Upon assuming the rights to receive production revenues assigned to Treaty Energy Corporation from Treaty Petroleum, Inc., we agreed to service the note payable to the assignee of the working interest (Treaty Petroleum, Inc.) so long as the Company held the lease. As is discussed more thoroughly in Note 4 to our annual report on Form 10-K as of December 31, 2010, we lost the Crockett County, Texas leases due to our failure to hold the leases by production.At the point the leases were lost, we had net note balance owed of $85,049.As of September 30, 2011, the net note balance is $150,000.Although the Company has not issued a promissory note in this amount, we continue to carry this liability until we collect evidence that the original note made by Treaty Petroleum, Inc. has been retired.During the nine months ended September 30, 2011, we amortized $43,697 of the discount on this note to interest expense. When the Crockett County leases were lost, the assignor of the lease to Treaty Petroleum, Inc. sued the original shareholders of Treaty Petroleum, Inc. in Shelby County, Texas for the amount that was contractually obligated should the lease be lost.That contractual amount was $150,000 which we maintain as a liability. This liability has no stated interest rate and is callable on demand.No interest was imputed on this liability due to the discount amortization representing the related interest for this note.This note is also subject to the lawsuit described below. Notes and Interest Payable to Previous Officers and Directors (Principal of $156,545 and Accrued Interest of $14,147 and $10,636 as of September 30, 2011 and December 31, 2010, respectively) These liabilities arose principally between January, 2007 and December, 2008 as cash contributions and accrued compensation to officers and directors of Treaty Petroleum, Inc. with whom Treaty Energy Corporation merged in December of 2008.Some additional compensation was accrued during 2009 until the Crockett County, Texas leases were lost. This note, as well as, the Crockett County lease obligations are subject to following legal actions: On January 29, 2010, a lawsuit (Highground et al. versus Ronald L. Blackburn et al.) was filed in the 22nd Judicial District Court, Parish of St. Tammany, Louisiana naming Treaty Energy Corporation, among others, as a defendant.The lawsuit alleges certain wrongdoings by the defendants (other than Treaty) which have no bearing on our operations since inception.The lawsuit also alleges certain monies owed to some of the plaintiffs by the Company. On March 11, 2010, we filed a Notice of Removal of the state action to the United States District Court, Eastern District of Louisiana, based upon the diversity of all the parties.The case has been moved to the United States District Court. On April 11, 2010, the defendants filed a countersuit against the plaintiffs seeking damages against Highground, et al based on misrepresentation of the Crockett County, Texas leases. 17 In April , 2010, some of the plaintiffs in this lawsuit filed for protection under federal bankruptcy laws. This caused the action to be moved to the federal bankruptcy courts where it remains as of the filing of this report. The notes bear interest at 3%.Management believes that the interest rate stated in these notes does not adequately represent the Company’s incremental cost of capital.Therefore, we have imputed interest at an additional 5% by charging interest expense and increasing Additional Paid in Capital.For the nine months ended September 30, 2011, we have charged interest expense and increased interest payable in the amount of $3,510 for the amount of the 3% nominal interest on the notes.We have also charged interest expense (and increased Additional Paid in Capital) with $5,859 for the additional imputed interest at 5%, These notes are callable at any time.However, because of the above lawsuit, the Company would require a court order before paying these liabilities. Promissory Note Issued for the Purchase of a Drilling Rig ($126,798 and $0 as of September 30, 2011 and December 31, 2010, respectively) On June 6, 2011, we issued a promissory note in the amount of $211,500 for the purchase of a Schramm Drilling Rig. The balance is due with monthly payments for 16 months following the date the note was made. The note was discounted to reflect the inherent interest within the agreement based on an interest rate of 5% which resulted in a discount value of $5,888. Amortization on the discount during the three and nine months ended September 30, 2011 was$1,104 and $1,379 leaving a discount of $4,509 as of September 30, 2011. The net balance of this note as of September 30, 2011, was $122,289. Promissory Note Issued for the Acquisition of the Great 8 lease (principal of $525,224 and accrued interest of $1,220 as of September 30, 2011 with no balance outstanding at December 31, 2010) On May 31, 2011, we issued a promissory note in the amount of $692,539 for the Great 8 leases in Texas, the payment terms of which are: monthly payments including interest and principal with the final payment due on June 1, 2012. This note accrues interest at 5%.At September 30, 2011, the Company was current on its payment obligations with this obligation. Promissory Note Issued for Cash Deposit (principal of $12,500 as of September 30, 2011, and no balance outstanding at December 31, 2010) On July 1, 2011, we issued a promissory note in the amount of $12,500 in return for a cash advance, the payment terms of which are that the lender will receive all hydrocarbon revenues earned between the loan date and May 15, 2012, until the note is paid in full.There is no stated interest on the loan, however, the lender will also receive a ½% royalty interest on all wells to continue indefinitely. Royalty amounts are expensed and accrued with production. All related party balances related to salary and consulting agreements have been recorded within accrued liabilities. The Company re-paid or converted all related party debt related to financing during the nine months ended September 30, 2011, see note 8 below related to conversions. During the nine months ended September 30, 2011 interest was imputed for the balances outstanding during the period equal to $11,517 based on the Company’s typical borrowing rate. 18 NOTE 8 – SHAREHOLDERS’ EQUITY We are authorized to issue 750 million shares of our common stock.At December 31, 2010, we had 496,605,424 shares issued and outstanding.During the nine months ended September 30, 2011, we issued the following shares: · On February 14, 2011, we issued 10,296,609 shares for cash and received $60,750. · On March 1, 2011, we issued 1 million shares to a consultant.We valued the shares at the closing price on the date of grant and recorded a charge to general and administrative expense of $8,200. · Also on March 1, 2011, we issued 2,250,000 shares to our previous operator in Tennessee to settle contractual amounts owed by us to him.We valued the shares at the closing price on the grant date and reduced his liability from $20,000 to $1,550. · On March 3, 2011, we issued 23,500,000 shares to our seismic consultant in Belize, Patrick Wayne Maloy.15 million of these shares were for services rendered in 2010.We reduced our stock payable to the consultant from $204,000 to zero.8.5 million of these shares were in payment of an aircraft for use on our Belize project.These shares were valued at the closing price on the date of grant and we recorded our cost basis in the aircraft at $72,250. During the quarter ended September 30, 2011, this aircraft was transferred to a related party to relieve debt to that party of $69,011.The carrying value of the asset was equal to the debt relieved as of the transfer date. · Also on March 3, 2011, we issued 13,597,874 shares to a consultant for work performed during 2009 and 2010.We valued the shares at the closing price on the grant date, reduced the liability from $94,345 to $23,500 and recorded a loss on retirement of debt in the amount of $69,737. · On March 16, 2011, we issued 4 million shares to a previous director.We valued the shares at the closing price on the grant date and charged general and administrative expenses with $34,000. · On March 29, 2010, we issued 14 million shares to our previous CEO and Chairman, Randall Newton, for work performed during 2009 and 2010, and repayment of cash contributions made by him.We valued the shares at the closing price on the grant date, reduced our liability to him from $269,024 to zero, and recorded a gain on retirement of debt of $87,024. This party was not considered to be related to the Company based on his resignation being during 2009 and he not holding a material share interest. · On March 31, 2011, we issued 7,900,000 shares to our current CEO and Chairman, Andrew Reid in payment for services.We valued the shares at the closing price on the grant date, and reduced our liability to him from $109,000 to $6,300. · On April 6, 2011 we issued 1.5 million shares to a consultant for commissions on our Belize acquisition, valuing them at the closing price on the grant date and charging lease operating expense with $22,200. · On April 8, 2011, we issued 6 million shares to the seller of one of our Texas acquisitions (see Note 5).We valued the shares at the closing price on the grant date and included the value of $83,400 the stock in our carrying value of the Texas leases. 19 · On May 10, 2011, we issued 3.2 million shares for conversion of tranches 1 and 2 associated with our Texas leases (see Note 5).We retired $120,000 mezzanine liability included in Commitments and Contingencies.The conversion was according to the terms of the agreement.Therefore, no gain or loss was recognized. · On April 27, 2011, we issued 5,675,989 shares to an affiliate for services.We valued the shares at the closing price on the grant date and charged general and administrative expenses with $306,503. · On May 12, 2011, we issued 1 million shares to our President and Chief Operating Officer as a signing bonus.We valued the shares on the grant date and charged general and administrative expense with $40,000. · On June 22, 2011 we issued 2,333,333 shares to acquire certain equipment.We valued the shares at the closing price on the date of grant, or $91,000, and recorded the equipment as an asset equal to the cash price of $77,000.The difference of $14,000 is included in general and administrative expenses. · Also on June 22, 2011 we issued 7,050,000 shares to various consultants for services.We valued the shares at the closing price on the grant date and charged general and administrative expense with $255,340. · On June 22, 2011, we issued 2,367,886 to certain creditors of a company controlled by our Chairman and Chief Executive Officer, Andrew Reid.We valued the shares at the closing price on the grant date, crediting equity with $95,483, reducing our liability to the affiliate company by $67,083 and recording a loss on extinguishment of debt in the amount of $28,400. · Also on June 22, 2011 we issued 11 million shares to the same company controlled by our Chairman and Chief Executive Officer, Andrew Reid in conversion of the outstanding balance of $664,190.We valued the shares at the closing price on the grant date, crediting equity with $418,000, reducing our liability by $664,190 with an offsetting gain on extinguishment of debt.Because the gain here and loss above were from a related party, we included the net gain in Additional Paid in Capital rather than recognizing a gain. · Also on June 22, 2011, we issued 2.5 million shares to two creditors who loaned us money to acquire the leases in Tennessee to convert their debt balances to equity.We valued the shares at the closing price on the grant date, crediting equity with $97,500, reducing our liability by $55,000 with an offsetting loss on extinguishment of debt of $42,500. · Also onJune 30, 2011, we issued 8.25 million shares to convert certain notes payable for debts we owed in connection with our Tennessee and Belize acquisitions.We valued the shares at the closing price on the grant date, crediting equity with $330,000, reducing interest and principal due to these creditors by $125,761 with an offsetting loss on extinguishment of debt of $204,239. · Also on June 22, 2011, we issued 450,000 shares in connection with our acquisition of certain heavy equipment.We valued the shares at the closing price on the date of grant, or $18,450, and recorded the equipment as an asset equal to the cash price of $18,000.The difference of $450 is included in Asset Impairments. · Also on June 22, 2011, we issued 5,670,000 shares to several accredited investors for $137,000 in cash. 20 · Also on June 22, 2011, we issued an affiliate 77,258,753 shares as reimbursement for personal shares the affiliate used in various deals in Belize, Tennessee, Louisiana and Texas.We valued the shares at the closing price on the grant date and credited Additional Paid in Capital with $3,285,170, charging Additional Paid in Capital with $483,577, liabilities with $119,500, loss on conversion of debt of $980,000 and operating expense with $1,702,093. · On July 1, 2011, we contracted to provide a broker with 20,000,000 shares at a discounted price over a period of nine months.On the same date, we issued 11,000,000 million of those shares from Treasury stock that we acquired from a related party.Total amount due on this contract is $400,000, of which we have been paid $225,000 as of September 30, 2011. · Also on July 01, 2011 we issued 504,500 shares to a consultant for services.We valued the shares at the closing price on the grant date and charged general and administrative expense with $19,928. · On July 13, 2011, we issued 1,530,000 shares to various consultants for services.We valued the shares at the closing price on the grant date and charged general and administrative expense with $71,190. · Also on July 13, 2011, we issued 2,000,000 shares to a consultant for services.We valued the shares at the closing price on the grant date and charged general and administrative expense with $79,400. · On June 25, 2011, the Companyissued 2,625,000 shares to convert related party liabilities owed of $105,000. The value of the shares owed was equal to $110,000 which was recorded to stock payable at June 30,2011. The difference between the share value and the value of the liabilities relieved was recorded as a loss for $5,000 due to these parties being employed by the company and the excess being considered as additional compensation to the recipients · Also on July 13, 2011, we issued 2,090,119 shares to various investors who paid a total of $48,000. · On July 18, 2011, we issued 2,000,000 shares to extinguish a debt from advances by an investor.We valued the shares as of the date the stock was granted at $95,000.This same investor acquired a 2.0% ORRI valued at $37,127 in the Texas fields. These two transactions eliminated the balance of $130,000 due from a short term obligation.A loss of $2,127 was recognized for the difference. · On July 19,2011, the Companyissued 8,625,000 shares to convert the acquisition liability owed to C&C Petroleum of $285,000. The value of the shares owed was equal to $345,000 which was recorded to stock payable at June 30, 2011. The difference between the share value and the value of the liabilities relieved was recorded as a loss for $60,000 during the second quarter. · Also on July 19, 2011, the Company issued 500,000 shares to a consultant for services. We valued the shares at the closing price on the grant date and charged general and administrative expense with $20,000. · Also on July 19, 2011, we issued 76,548 shares to an investor who paid $2,000. · On July 26, 2011, we issued 1,135,526 shares to a consultant for services. We valued the shares at the closing price on the grant date and charged general and administrative expense with $44,853. 21 · Also on July 26, 2011, we issued 2,000,000 shares to our current CEO and Chairman, Andrew Reid in payment of a signing bonus for his contract dated May 1, 2011.We valued the shares at the closing price on the grant date, and charged general and administrative expense for $137,000. · On July 29, 2011, we issued 6,083,181 shares to various consultants for services.We valued the shares at the closing price on the grant date and charged general and administrative expense for $276,922. · On August 8, 2011, we issued 2,000,000 shares to a consultant for services. We valued the shares at the closing price on the grant date and charged general and administrative expense with $108,000. · On August 12, 2011, we issued 1,400,000 shares to an individual for both cash payments and reduction of an advance.She paid $8,000 in cash (400,000 shares), and loaned the company $50,000.In return for the remaining 1,000,000 shares she reduced the debt by $37,500. A loss of $28,800 was recorded for the difference in fair value of shares issued and the debt relieved. · Also on August 12, 2011, we issued 23,912 shares to a vendor who had provided services to a related party.The related party’s obligation was $2,917 and reduced our liability to the related party in the same amount. A gain of $1,269 was recorded for the difference in fair value of shares issued and the debt relieved · Also on August 12, 2011, we issued 3,068,165 shares to investors who had paid a cash total of $98,000. · On August 16, 2011, we issued 1,750,000 shares to a consultant for services.We valued the shares at the closing price on the grant date and charged general and administrative expense with $87,500. Stock Payable · On May 20, 2011 the Company entered into a note agreement for $100,000 that required payment of 1,000,000 shares as an inducement to the lender. Due to the short term nature of the note the full value of the shares of $39,000 was expensed and recorded to stock payable with the agreement. These shares remained unissued as of September 30, 2011, and are recorded within stock payable as of September 30, 2011. · On May 20, 2011, the Company agreed to issue 1,500,000 shares for $20,000 of cash proceeds received. These shares remained unissued as of September 30, 2011, and are recorded within stock payable as of September 30, 2011. 22 Treasury Stock On July 1, 2011, we purchased20 MM shares of our stock from to a related company also controlled by our Chairman and Chief Executive Officer, Andrew Reid.The shares were valued at $790,000, the amount the company agreed to re-pay with an outstanding liability. Also, on July 1, 2011, we issued 11,000,000 of those shares and reduced the Treasury Stock balance by $434,500.Losses on the sale of Treasury Stock are not reflected on the Income Statement, therefore the difference between cost and the proceedsreceived was charged to Additional Paid in Capital. Imputed Interest Pursuant to our notes payable to our former corporate secretary and the former operator of the Crockett County leases, the aggregate unpaid principal amount of which is $156,545, and which forms a portion of the lawsuit discussed in Note 5 to our annual report filed on Form 10-K as of December 31, 2010, we accrue simple interest at 3% per year.This resulted in an interest charge collectively of $3,510 for nine months ended September 30, 2011. Management believes that the stated interest on these notes is not equivalent to the Company’s realistic cost of capital.We therefore imputed an additional 5% interest and charged interest expense with an additional $8,007 for the nine months ended September 30, 2011. NOTE 9 – PENDING LITIGATION On January 29, 2010, a lawsuit (Highground et al. versus Ronald L. Blackburn et al.)was filed in the 22nd Judicial District Court, Parish of St. Tammany, Louisiana naming Treaty Energy Corporation, among others, as a defendant. The lawsuit alleges certain wrongdoings by the defendants (other than Treaty) which have no bearing on our operations since inception.The lawsuit also alleges certain monies owed to the some of the plaintiffs by the Company. On March 11, 2010, we filed a Notice of Removal of the state action to the United States District Court, Eastern District of Louisiana, based upon the diversity of all the parties.The Complainants may challenge the removal, but as of the date of this report have not responded. On April 11, 2010, the defendants filed a countersuit against the plaintiffs seeking damages against Highground, et al based on misrepresentation of the Crockett County, Texas leases. Several of the defendants in the lawsuit filed for bankruptcy protection.On April 30, 2010, the case was moved to the US Bankruptcy Court for the Eastern District of Louisiana, Section B. Currently all arguments have been presented and the matter is awaiting the judge’s determination. 23 NOTE 10 – ACCOUNTS PAYABLE AND ACCRUED LIABILITIES Accounts payable and accrued liabilities at September 30, 2011 and December 31, 2010 consist of the following: 09/30/11 12/31/10 Trade accounts payable $ $ Royalties payable - Production taxes payable - Liabilities associated with our reverse merger in December, 2008 - Bank overdraft - Total $ $ During the three and nine months ended September 30, 2011, the company owed three related parties a combined liability of $397,671 for cash advances and for accrued consulting fees.At September 30, 2011, the three parties each agreed to waive their liability and contribute the total amount due to Additional Paid in Capital.At September 30, 2011, the company had -0- remaining liability to these related parties. NOTE 11 – ASSET RETIREMENT OBLIGATION In June, 2006, the Company adopted the accounting guidance with respect to accounting for conditional asset retirement obligations.Accordingly, an entity is required to recognize a liability for the fair value of a conditional asset retirement obligation if the fair value can be reasonably estimated. The Company estimates a fair value of the obligation on each well in which it owns an interest by identifying costs associated with the future dismantlement and removal of production equipment and facilities and the restoration and reclamation of a production operation’s surface to a condition similar to that existing before oil and natural gas extraction began. In general, the amount of an Asset Retirement Obligation (“ARO”) and the costs capitalized will be equal to the estimated future cost to satisfy the abandonment obligation using current prices that are escalated by an assumed inflation factor up to the estimated settlement date which is then discounted back to the date that the abandonment obligation was incurred using an assumed cost of funds for the Company. After recording these amounts, the ARO is accreted to its future estimated value using the same assumed cost of funds and the liability is increased each period as the retirement obligation approaches. Our asset retirement obligations at September 30, 2011 and December 31, 2010 were: 09/30/11 12/31/10 Obligations acquired upon purchase of producing properties $ $
